Citation Nr: 1800258	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  14-16 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to VA compensation benefits under 38 U.S.C. § 1151 (2012) for residuals of myocardial infarction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  In March 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). 


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his residuals of myocardial infarction were proximately caused by carelessness, negligence, lack of proper skill, or error in judgment on VA's part in furnishing the care, treatment, or examination he received.


CONCLUSION OF LAW

The criteria for entitlement to VA compensation benefits under 38 U.S.C. § 1151 for residuals of myocardial infarction have been met.  38 U.S.C. §§ 1151, 5107 (2012); 38 C.F.R. §§ 3.102, 3.361 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).
Given the favorable disposition of the claim, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Legal Criteria

38 U.S.C. § 1151 Claims

A veteran who suffers disability resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility is entitled to compensation for the additional disability "in the same manner as if such additional disability... were service-connected" if the additional disability was not the result of willful misconduct and was proximately caused by "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing" that treatment or "an event not reasonably foreseeable."  38 U.S.C. 
§ 1151(a)(1)(A), (B); 38 C.F.R. § 3.361 (a)-(d); Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013).  The purpose of the statute is to award benefits to those veterans who were disabled as a result of VA treatment or vocational rehabilitation.  38 U.S.C. § 1151(a).

First, there must be evidence of additional disability, as shown by comparing the veteran's condition before and after the VA medical care in question.  38 C.F.R. 
§ 3.361(b).  To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each body part or system separately.  The additional disability must not be the result of the veteran's willful misconduct.  38 U.S.C. § 1151(a); 38 C.F.R. § 3.301(c)(3).

Second, the additional disability must be caused by hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished the veteran by VA.  38 C.F.R.
§ 3.361(c).  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  38 C.F.R. 
§ 3.361(c)(1); Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005); Sweitzer v. Brown, 5 Vet. App. 503, 505 (1993).  That is, the additional disability must have been the result of injury that was part of the natural sequence of cause and effect flowing directly from the actual provision of "hospital care, medical or surgical treatment, or examination" furnished by VA and such additional disability must be directly caused by that VA activity.  See Loving, 19 Vet. App. at 101.

Third, the proximate cause of the disability, as opposed to a remote contributing cause, must be (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (2) an event that was not reasonably foreseeable.  38 U.S.C. § 1151(a)(1); 38 C.F.R. § 3.361(d).

Thus, 38 U.S.C. § 1151 contains two causation elements - an additional disability must not only be "caused by" the hospital care or medical treatment received from VA, but also must be "proximate[ly] cause[d]" by the VA's "fault" or an unforeseen "event."  38 U.S.C.A. § 1151(a)(1).

III.  Analysis

On July 31, 2006, the Veteran was initially seen at 1:00am by VA physicians for complaints of chest pain for several hours.  His initial markers were negative and he was discharged.  However, the Veteran returned to the hospital at 9:10am with ongoing pain and was found to have an elevated troponin of 1.3.  The Veteran was admitted and underwent a cardiac catheterization which revealed a totally occluded circumflex artery which was angioplastied and stented.  

In a February 2009 medical report, an emergency medical reviewer reported that there was evidence of error in judgment on the part of VA in the furnishing of the Veteran's hospital care, medical or surgical treatment, or examination.  While the examiner noted that there was no carelessness, negligence, or lack of proper skill, he wrote that "most physicians would have either admitted [the Veteran] at that time or at lease observed [him] in ER for 3-4 hours and repeated enzymes."  The medical specialist further reported that the VA failed to exercise the degree of care that would be expected of a reasonable healthcare provider.

In an August 2012 medical report, that same physician wrote that although it was impossible to determine the precise increased disability that ensued in the eight hours that passed between the Veteran's initial ER visit and the second visit that led to his admission, it would be "reasonable to assume that some small measure was due to the delay in diagnosis."  

In an August 2012 report, the RO requested a VA examination for the Veteran to determine if the Veteran's residuals of his myocardial infarction were made worse by his misdiagnosis.  In the "Available Pertinent Evidence" section, the RO determined that the Veteran should have been admitted initially at 1:00am.  Additionally, the RO noted that the medical expert consulted reported that the attending physician failed to exercise the degree of care that would be expected of a reasonable healthcare provider.  However, in a subsequent August 2012 memorandum, the Veteran's examination was cancelled.  The reason cited was that the medical expert had determined that it was impossible to determine the precise increase in the Veteran's disability.  Based on this, the RO incorrectly determined that no increase or disability could be reasonably determined.  The Board notes that just because an examiner was unable to determine the precise increase in the Veteran's disability does not mean that no increase of his disability occurred.  

Based on the above competent and credible evidence, affording the Veteran the benefit of the doubt, the Board finds that the Veteran incurred additional disability as a result of carelessness, negligence, lack of proper skill, or error in judgment on VA treatment of him.  As a result, the criteria for entitlement to benefits under 38 U.S.C.A. § 1151 have been met.
ORDER

Entitlement to VA compensation benefits under 38 U.S.C. § 1151 for residuals of myocardial infarction is granted.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


